Citation Nr: 1644224	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  15-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	James Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  Following the hearing, the record was held open for a 30-day period to allow for the submission of additional evidence.  

Following the hearing, the Veteran submitted private medical opinions to support his claim.  The automatic waiver provision applies in this case. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying merits of the claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim for service connection for a nervous disorder in a July 1977 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no new and material evidence received within one year of the determination. 

2.  The evidence received since the July 1977 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The July 1977 rating decision that denied service connection for a nervous disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the July 1977 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for an acquired psychiatric disorder was previously considered and denied by the RO in a rating decision dated in July 1977.  Specifically, the RO denied service connection for a nervous disorder.  The evidence of record at the time of the July 1977 rating decision included the Veteran's service treatment records, a June 1977 VA examination report, and lay statements.  In that decision, the RO noted that the Veteran's service treatment records included a negative psychiatric examination at enlistment and that a subsequent evaluation showed that the Veteran had adjustment and truancy problems prior to entering service.  In addition, the RO noted that the Veteran had been diagnosed with a personality disorder in November 1976, after becoming nervous and upset on leave prior to overseas duty, and he was separated from service.  The RO also observed that the June 1977 VA examiner concurred with the in-service diagnosis of a personality disorder.  The RO explained that a personality disorder was a constitutional or developmental abnormality and was not a ratable disability for VA purposes.

The Veteran was notified of the July 1977 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Within one year of the issuance of the decision, the Veteran submitted a statement from a private social worker that stated that the Veteran was examined by a physician for emergency psychiatry services in September 1977, and that an appointment was made for him to begin outpatient treatment at a clinic that day.  However, the Board finds that the evidence is not new and material.  The additional evidence shows that the Veteran was provided psychiatric treatment; however, it does not relate to an unestablished fact necessary to substantiate the claim.  Indeed, the June 1977 VA examiner had diagnosed him with a personality disorder.  As such, the additional evidence was merely cumulative in showing that the Veteran had current psychiatric problems.  38 C.F.R. § 3.156 (a).  Therefore, the July 1977 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

In February 2013, the Veteran requested that his claim for service connection for an acquired psychiatric disorder be reopened.  

The evidence associated with the claims file subsequent to the July 1977 rating decision includes VA treatment records, VA examination reports, private treatment records, private medical opinions, Social Security Administration (SSA) disability records, statements from the Veteran, a statement from the Veteran's brother, and hearing testimony.  Notably, the private medical opinions include diagnoses of PTSD and a panic disorder without agoraphobia, and the private providers have opined that the Veteran's psychiatric disorders were related to his service.  As such, the evidence relates to unestablished facts necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.



REMAND

The Veteran was afforded VA examinations in March 2014 and June 2015 in connection with his claim.  The March 2014 VA examiner diagnosed the Veteran with an anxiety disorder and a personality disorder.  The June 2015 VA examiner determined that the Veteran did not have a diagnosis of PTSD.  Rather, he diagnosed an unspecified mental disorder and opined that it was less likely than not related to anything that the Veteran experienced in the military and that it was not exacerbated by his experiences in the military.  He also diagnosed the Veteran with an unspecific personality disorder and noted that the personality disorder pre-existed the Veteran's military service.  He stated that the Veteran had a pattern of acting out and maladjustment prior to entering service.  The VA examiner further opined that the Veteran's service would not have permanently exacerbated the condition beyond the normal progression of the disorder.  However, the June 2015 VA examiner did not address the other psychiatric diagnoses of record.
In addition, the Veteran submitted additional private medical opinions in support of his claim.  In particular, K.D., a private psychologist opined that the Veteran had PTSD that was caused or aggravated by the Veteran's military service.  However, he did not specifically state whether the Veteran may have had a preexisting disorder.  Indeed, he did discuss the service treatment records documenting that the Veteran had been psychiatrically hospitalized prior to service and noting behavioral problems, including stealing a car and strong-arm robbery prior to service.  

For these reasons, the Board finds that remand is necessary for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.

In addition, a June 2013 private report indicates that the Veteran is in receipt of disability benefits from the City of Milwaukee due to PTSD.  Although the claims file includes a February 2014 medical examination for disability re-examination purposes, it does not appear that the complete disability records are associated with the claims file.  Thus, the AOJ should request such records on remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should obtain a copy of any decision to grant or deny disability benefits to the Veteran from the City of Milwaukee and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the post-service medical records, lay statements, prior VA examination reports, and the private medical reports.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran PTSD, an anxiety disorder, and a personality disorder.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's military service from January 1976 to December 1976.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If so, the examiner should state whether the acquired psychiatric disorder increased in severity during service and indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

If any acquired psychiatric disorder other than PTSD did not clearly and unmistakably preexist the Veteran's service, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


